Citation Nr: 1533020	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  10-16 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for lumbar spine degenerative disc disease (DDD) with myofascial pain syndrome and disc bulging at L4-5 and L5-S1 (to include the threshold matter of the propriety of the reduction in the rating from 60 to 20 percent effective May 1, 2009).  

2. Propriety of the termination of a total disability rating based on individual unemployability due to service-connected disability (TDIU) effective May 1, 2009.

3. Entitlement to an effective date prior to August 22, 2011, for the grant of service connection for radiculopathy of the right lower as a neurological manifestation of the Veteran's low back disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1979 to October 1987.  This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2009 and January 2012 rating decisions of the Winston Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  The February 2009 rating decision reduced the rating for the Veteran's low back disability to 10 percent and terminated her TDIU rating, effective May 1, 2009.  In a February 2010 statement of the case (SOC) (and accompanying rating decision) the RO continued the reduction, but to 20 percent, also effective May 1, 2009.  The January 2012 rating decision granted service connection for right lower extremity radiculopathy, effective August 22, 2011.  The Veteran's claims file is now in the jurisdiction of the St. Louis, Missouri RO.  In April 2015, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  The Veteran's representative did not appear for the hearing; she was assisted during the hearing by a VA employee.  At the hearing, she submitted additional evidence, including VA treatment notes, with a waiver of RO review.  


FINDINGS OF FACT

1. Following a VA examination, a July 2008 rating decision proposed to reduce the rating for the Veteran's low back disability from 60 to 10 percent; a July 30, 2008, letter notified her of the proposed reduction; a February 24, 2009, rating decision implemented the reduction; a February 2010 SOC continued the reduction, but only to 20 percent, effective May 1, 2009.

2. At the time of the reduction, improvement in the severity of the disability was not shown.

3. A 60 percent rating is the maximum schedular rating for the low back disability at issue (absent ankylosis if the entire spine, which is not shown); factors warranting referral for consideration of an extraschedular rating are not shown or alleged.

4. Following a VA examination, a July 2008 rating decision proposed to terminate the Veteran's TDIU rating; a July, 2008, letter notified her of the proposal; a February  2009, rating decision implemented the reduction, effective May 1, 2009.

5. At the time of the termination of the TDIU rating, there was no clear and convincing evidence of actual  employability.

6. A March 1990 rating decision granted the Veteran service connection for a low back disability with occasional radiation to the left lower extremity, effective September 29, 1989.

7. The Veteran's entitlement to service connection for right lower extremity radiculopathy (as a neurological manifestation of her service-connected low back disability) was not factually ascertainable prior to August 22, 2011.


CONCLUSIONS OF LAW

1. The reduction of the rating for the Veteran's low back disability from 60 percent to 20 percent, effective May 1, 2009, was not proper, and restoration of the 60 percent rating is warranted.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.105(e), 4.71a, Diagnostic Code (Code) 5242-5243 (2014).

2. A rating in excess of 60 percent for the Veteran's low back disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Code 5242-5243 (2014).

3. The termination of the Veteran's TDIU rating, effective May 1, 2009, was not proper, and restoration of the TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.105(e), 3.340, 3.343, 4.16 (2014).

4. An effective date prior to August 22, 2011, for the award of service connection for the right lower extremity radiculopathy is not warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the claims addressed.  Because this decision restores a 60 percent rating for the Veteran's low back disability and a TDIU rating (and because criteria governing rating reductions include  their own specific notice provisions) , there is no need to discuss the impact of the VCAA on these issues, as any VCAA-related omission is harmless.  Regarding the increased rating issue, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A December 2007 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence she was responsible for providing, and advised her of how effective dates of awards are assigned.  Regarding the earlier effective date claim, as the January 2012 rating decision granted service connection for right lower extremity radiculopathy and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and additional notice is not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A December 2014 SOC provided notice on the "downstream" issue of entitlement to an earlier effective date for the award and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).  

All evidence relevant to the Veteran's claims for an increased rating for a low back disability and for an earlier effective date for the grant of service connection for right lower extremity radiculopathy has been secured.  The pertinent treatment records are associated with the record.  The RO arranged for January 2008, May 2010 and August 2011, VA examinations to evaluate the low back disability.  The reports of these examinations are described in greater detail below.  The Board finds them adequate for rating purposes, as they contain all information necessary for proper consideration of the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In several statements, the Veteran contended the May 2010 VA examination was not adequate for rating purposes because the examiner was not thorough.  The Board's review did not find an apparent deficiency; regardless, the Veteran was thereafter again examined.  Notably, determinations regarding effective dates of awards are based essentially on what is already in the record, and when it was received, and generally further development of the record is not necessary.  The Board finds that no further assistance to the Veteran in developing the facts pertinent to her claim is required to comply with VA's duty to assist.  She has not identified any pertinent evidence that is outstanding.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the April 2015 hearing the undersigned explained the law governing effective dates of the awards, advised the Veteran of the basis for the assignment of the effective date challenged by this claim, and explained what type of evidence would establish entitlement to an earlier effective date for the award.  Part of the hearing focused on the rating for the low back, and the undersigned explained if the 60 percent rating was restored, an increased rating would not be available under the rating criteria (as it's the maximum schedular rating for disabilities of the spine absent ankylosis of the entire spine, which is not shown).  The undersigned asked questions to ascertain the nature of the Veteran's low back disability.  The Veteran's testimony reflects knowledge of the elements necessary to substantiate her claims.  There is no allegation of a deficiency in the conduct of the hearing.  VA's duty to assist is met.  

Factual Background

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran filed a claim seeking service connection for "symptomatic low back pain" and "pinched nerve towards left leg" in November 1987.  

On November 1989 VA examination, the Veteran reported low back pain along with left thigh pain.  

A March 1990 rating decision granted the Veteran service connection for a low back disability with occasional radiation to the left lower extremity, effective September 29, 1989.

The Veteran filed a claim for increased ratings for her service-connected disabilities in March 2000.  

An April 2000 VA treatment note indicates the Veteran reported occasional sciatic-type pain down her right thigh.  A May 2000 note indicates she complained of right foot pain and swelling.  

On March 2001 VA back examination, the Veteran reported low back pain with radiation to the left lower extremity.  A straight-leg raise test was positive bilaterally.  On neurological examination, there was slight numbness in the left lower extremity; however, reflexes appeared to be symmetrical and normal.  Motor strength and reflexes in the lower extremities were normal.  

An October 2003 VA treatment note indicates the Veteran reported low back pain with burning in the top of her buttocks and some tingling in her feet.  Low back pain was assessed.  A January 2005 note shows she complained of pain in her buttocks, back, shoulders, and neck after falling on steps.  She reported her feet came out from under her.  A separate note documents she said her legs felt numb and asleep, with the left leg feeling weaker than the right.  Low back pain most likely due to soft-tissue damage was assessed.  Patellar and Achilles deep tendon reflexes were positive bilaterally.  The sensation in her feet and legs was intact.  

The Veteran filed a claim for an increased rating for her low back disability in February 2005.  

On March 2005 treatment the Veteran complained of low back pain that travels down her left leg.  On evaluation, her knee reflexes were 2+ and her ankle reflexes were 1+.  Her sensation was decreased to filament in non-dermatomal pattern.  Subacute back pain with possible left sacroiliac joint dysfunction was assessed.  An April 2005 physical therapy note indicates her sensation to light touch of the bilateral lower extremities was grossly intact.  

On June 2005 VA back examination, the Veteran reported back pain with left leg weakness and pain.  Strength testing of her right leg was normal.  Her sharp and dull sensations were normal in her right lower extremity dermatomes.  Lumbar spine DDD and low back pain with radicular symptoms of the left lower extremity were diagnosed.  
A June 2005 VA physical therapy note indicates the Veteran's strength in her right lower extremity was normal.  Her sensation to sharp/dull was decreased in the left lower extremity below the knee.  Back pain with radicular features in the left lower extremity was assessed.  A July 2005 VA treatment note indicates a neurological evaluation was normal.  There was no electrophysiologic evidence of a left lumbosacral radiculopathy, mononeuropathy, or polyneuropathy.  A September 2005 VA treatment note indicates the Veteran reported her back pain radiates from her buttocks to her legs and feet with tingling in both extremities.  On sensory evaluation, pinprick sensation in the L4 and L5 dermatomes was mildly decreased.  The right Achilles reflex was 0.  Chronic low back pain with radicular symptoms from DDD and facet arthropathy was diagnosed.  

In her December 2005 application for TDIU, the Veteran reported leg pain and that her legs swell and are often numb, once giving out on her and causing her to fall.  

On December 2005 VA back examination, the Veteran reported her back pain radiated to her left leg and right hip.  She also reported her legs had given out on her, causing her to fall.  She reported she had not been incapacitated, but had missed work due to her back disability and was receiving disability.  On range of motion testing, she had 10 degrees of extension, 10 degrees of flexion, 15 degrees of side-to-side bending, and 15 degrees of rotation.  The examiner noted pain limited the range of motion.  Strength testing of the right leg was normal.  Sensation in the right leg was normal.  Patella reflexes were 2+, and there was no Achilles reflex, bilaterally.  The examiner diagnosed myofascial pain syndrome and mild lumbar DJD with a small left lateral disc herniation.  The examiner opined that the Veteran was currently disabled due to the lumbar DJD and disc herniation.  

A March 2006 rating decision increased the rating for the Veteran's service-connected low back disability to 60 percent, effective December 12, 2005, and granted TDIU, effective December 12, 2005.  The rating decision noted her specific low back disability was not listed in the rating schedule and that the disability was rated by analogy to intervertebral disc syndrome, under Code 5242-5243.  [Earlier, the low back disability was rated under Code 5003-5295.]  

On a June 2006 evaluation on behalf of the Social Security Administration (SSA) (the report of which was received by VA in June 2009), the Veteran reported increasing back pain with radiation down her legs.  On examination of her neck and back, there was no evidence of a significant kyphosis, lordosis, or noticeable scoliosis.  Palpation did not elicit pain or evidence of spasm.  Straight-leg raise testing was negative bilaterally.  She refused to perform lumbar extension and lateral flexion range-of-motion testing, but her flexion range of motion was 0 to 60 degrees.  On neurological examination, motor function was normal and motor strength was 5/5 throughout.  Sensory was grossly intact.  The examiner noted the back pain did not elicit true findings of nerve root irritation.  He noted he would restrict her from working with heavy and moving machinery.  

A September 2006 VA physical therapy note indicates the Veteran reported low back pain with a severity of 10/10.  It radiated down her left leg to her foot.  A history of sciatic neuropathy was noted.  The motor strength of her right lower extremity was normal.  Patellar deep tendon reflexes were 2+ bilaterally and right Achilles deep tendon reflex was 1+.  A March 2007 note indicates she had significant lumbar spine DJD with some sciatic neuropathy.  The location of the neuropathy was not noted.  She was being followed by physical medicine and rehabilitation.  The physician's assistant noted "she is unemployable for this."

In October 2007, the Veteran filed a claim for an increased rating for her low back disability.
 
On January 2008 VA back examination, the Veteran complained of back pain radiating down her left leg.  She denied any recent periods of actual incapacitation.  On examination, there was tenderness to palpation at the left lower paraspinous musculature with palpable muscle spasms.  There was no evidence of ankylosis.  On range of motion testing, flexion was limited to 70 degrees with pain beginning at 30 degrees.  Extension was limited to 20 degrees with pain beginning at 10 degrees.  Right and left lateral flexion was limited to 20 degrees with pain beginning at 10 degrees.  Right and left rotation was limited to 20 degrees with pain beginning at 10 degrees.  Range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance, or lack of incoordination after repetitive use.  Inspection of the spine showed normal position of the head, normal symmetry and appearance, normal symmetry of spinal motion, and normal curvatures of the spine.  There was evidence of intervertebral disk syndrome along the L4/L5 nerve root corresponding most likely to the sciatic nerve.  A straight-leg raise test was 15 degrees on the left and negative on the right.  On neurological examination, reflexes were 2+/4+ throughout and motor strength was 5/5 throughout.  Lumbar spine DDD with disk bulging at L4/L5 and L5/S1 and radiculopathy of the left lower extremity corresponding to the sciatic nerve were diagnosed.  The examiner opined all weight-bearing activities, lifting, pulling, and pushing were significantly impaired.

A February 2008 VA treatment note indicates the Veteran complained of joint pain, including in her knees.  A March 2008 VA rheumatology inpatient consultation note indicates she complained of joint pain, including in her hips.  Diffuse musculoskeletal pain and probable rheumatoid arthritis were assessed.  An April 2008 VA orthopedic consultation note indicates she complained of knee pain and was diagnosed with rheumatoid arthritis.  She was noted to have sciatic neuropathy, but the location was not indicated.  On examination of her lower extremities, her sensorium and motor strength were normal.  A July 2008 note indicates she reported severe nocturnal leg cramps for the prior 2 to 3 weeks.  On July 2008 VA physical rehabilitation consultation the Veteran reported numbness and tingling in her lower extremities.

A July 2008 rating decision proposed to reduce the rating for the Veteran's low back disability to 10 percent and to terminate the TDIU rating.

In an August 2008 statement, the Veteran contended her low back disability had not improved, but was becoming worse.

A February 2009 rating decision implemented the reduction and terminated TDIU, effective May 1, 2009.

On May 2009 VA treatment the Veteran reported an episode of syncope when she fractured her right ankle.  May 2009 and June 2009 notes note sensation was intact over sural, saphenous, deep peroneal, and superficial peroneal nerve distributions.  
In a letter received in May 2009, the Veteran's VA treating physician's assistant noted she was being treated for a number of conditions, including her service-connected sciatic neuropathy and chronic back pain with sciatica and nonservice-connected rheumatoid arthritis and fibromyalgia, and opined "her medical problems prevent her from working at any job."

In June 2009, VA received a decisional letter that shows the Veteran was granted disability benefits from the SSA in August 2008 based on a finding she was disabled from December 1, 2006 based, in part, on lumbar spine DDD. 

A July 2009 VA orthopedic surgery note indicates the Veteran denied any tingling or numbness in her right foot.  A July 2009 VA rheumatology note notes she continued to have pain and swelling in most of the joints.  She could not get out of bed after her discharge from the hospital.  September 2009 and October 2009 VA orthopedic notes indicate the sensation in her right ankle was intact to light touch; strength was limited by pain.  There was tenderness to palpation, but her ankle was still healing from the fracture.  In February 2010, she complained of ankle pain; her ankle fracture was still healing.  A March 2010 VA rheumatology note indicates the Veteran complained of swollen and painful joints.  On examination, there was tenderness in the knees, ankles, and metatarsophalangeal (MTP) joints.  Uncontrolled rheumatoid arthritis and fibromyalgia with multiple tender points were diagnosed.

In an April 2010 statement, the Veteran requested evaluations of all of her service-connected disabilities.  

In her April 2010 substantive appeal, the Veteran contended she was having just as much trouble with her back as she always had.  She asserted the VA examiner did not perform an examination and only asked questions.  

On May 2010 VA examination, the Veteran reported her service-connected back disability limited her ability to walk and caused her to fall.  She reported the following symptoms: stiffness, fatigue, spasms, decreased motion, paresthesia, and numbness.  She reported the pain was severe and exacerbated by physical activity.  It traveled to her shoulders, neck, left hip, leg, and foot.  She reported flare-ups that caused falls, pain, weakness, and a limitation of motion.  She reported she had never been hospitalized because of her back disability and had not had any incapacitating episodes within the past year.  She said he needed help to get out of the bathtub, perform household tasks, drive, and shop.  On examination, her posture and gait were within normal limits.  There was no evidence of radiating pain on movement, spams, tenderness, guarding of movement, or weakness.  Muscle tone and musculature were normal.  Straight-leg tests were positive on the right and the left.  The examiner opined the results were due to hamstring tightness and not IVDS. There was no ankylosis of the thoracolumbar spine.  On range of motion testing, flexion was limited to 45 degrees.  Extension was limited to 10 degrees.  Right lateral flexion was limited to 30 degrees.  Left lateral flexion was limited to 20 degrees.  Right and left rotation was limited to 25 degrees.  Range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance, or lack of incoordination after repetitive use.  There were no sensory deficits from L1-L5.  Examination of the sacral spine revealed no sensory deficits of S1.  There was no lumbosacral motor weakness.  The right lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  The left lower extremity revealed the same.  The lower extremities showed no signs of pathologic reflexes.  Examination revealed normal cutaneous reflexes.  There were no signs of lumbar intervertebral disc syndrome.  The examiner diagnosed lumbar spine DDD with myofascial pain syndrome and with disc bulging at Lr-5 and L5-S1 and opined it limited the Veteran's active employment duties as she was limited with regard to standing and walking, but noted sedentary activities were unaffected.  

In a May 2010 letter, the Veteran's treating rheumatologist noted she was treated for rheumatoid arthritis.  She noted she complained of severe pain in all of her joints on initial evaluation, requiring hospitalization.  May 2010 VA treatment notes shows she complained of knee pain and swelling.  The edema was noted to be secondary to her rheumatoid arthritis.  A June 2010 VA rheumatology note indicates the Veteran complained of increased low back pain that had lasted 2-3 days.  It radiated to her left foot intermittently.  She also complained of feet swelling.  She reported no weakness of her legs.  On examination of the lumbar spine, there was marked tenderness of the left lower paraspinal muscles, and range of motion was limited in all planes.  Measurements were not provided. 

In a June 2010 statement, the Veteran asserted the May 2010 examiner did not test her reflexes because her legs were swollen.  She stated that her condition had not improved at all.

On August 2011 VA examination, the Veteran reported her back disability limited her ability to walk and caused her to fall.  She reported the following symptoms: stiffness, fatigue, spasms, decreased motion, paresthesia, and numbness.  She reported weakness of the leg, spine and foot.  She also indicated having bowel problems, including obstipation, in relation to her spine disability.  She reported the constant pain was moderate and traveled down her legs.  It was exacerbated by physical activity and stress.  During flare-ups, she experienced functional impairment that she described as painful bending and lifting.  She reported she had never been hospitalized for her back disability and had not had any incapacitating episodes within the past year.  She used a walker to assist with ambulation.  On examination, her posture and gait were within normal limits.  The examination revealed no evidence of radiating pain on movement.  There was no muscle spasm.  Spinal contour was preserved, though there was tenderness.  There was no guarding on movement.  The examination did not reveal any weakness.  Muscle tone was normal.  Musculature was normal.  Straight-leg raise testing was normal.  There was no ankylosis of the thoracolumbar spine.  On range of motion testing, flexion was limited to 50 degrees.  Extension was limited to 0 degrees.  Right and left lateral flexion was limited to 30 degrees.  Right and left rotation was limited to 0 degrees.  Range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance, or lack of incoordination after repetitive use.  On neurological examination, lumbar spine sensory function was impaired.  Sensory deficits were noted in both legs and feet.  The examiner opined the Veteran would be unable to perform active employment because her ambulation was severely limited by her lumbar spine disability and morbid obesity.  The examiner opined she could be expected to engage in sedentary work for up to 8 hours in a regular day with breaks.

The January 2012 rating decision granted the Veteran service connection for right lower extremity radiculopathy, effective August 22, 2011, the date of the VA examination.  

A March 2012 VA rheumatology note indicates the Veteran reported a recent hospitalization for acute low back pain radiating to her leg.  She was told she had degenerative arthritis and pain medication was prescribed.  She reported the back pain persisted.

In an April 2012 notice of disagreement (with the January 2012 rating decision that granted service connection for radiculopathy of the right lower extremity), the Veteran indicated she disagreed with the "retro-payment."   She argued "payment should have been retro to the date I was reduced."

In a May 2012 statement, the Veteran reported she used knee braces and a walker.  She argued she was entitled to a 100-percent rating.  In a July 2012 statement, she asserted she was unable to work due to her disabilities.  

A September 2012 VA rheumatology note notes the Veteran reported widespread joint pain, including in her back.  A November 2012 VA endocrinology note indicates she complained of back pain.  A March 2013 VA rheumatology note indicates her back was tender.  A June 2013 VA pain rehabilitation note shows she complained of chronic back pain.

On July 2013 peripheral nerve examination, the examiner opined the Veteran's peripheral neuropathy did not impact on her ability to work.  She reasoned the percentage of pain attributed to radiculopathy of lumbar spine versus rheumatoid arthritis is unknown without resorting to speculation.  She opined the impact on employability was from rheumatoid arthritis, fibromyalgia, and severe degenerative arthritis to multiple joints.  The examiner noted the Veteran could not emotionally or physically tolerate EMG/NCV testing.

On July 2013 psychiatric evaluation, major depressive disorder and pain disorder associated with both psychological factors and a general medical condition were diagnosed.  The examiner found her level of occupational and social impairment was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  

An August 2013 rating decision granted service connection for major depressive disorder, rated 30 percent, effective July 10, 2012.

An October 2013 VA treatment note indicates the Veteran complaint of low back pain and sharp muscle spasms in her neck.

In November 2013, the Veteran was denied VA Vocational Rehabilitation and Employment based on a finding that it was not reasonable to expect her to be able to train for or obtain a suitable job at that time.  In a separate November 2013 VA Rating Board Memo, the rehabilitation counselor indicated she found the Veteran infeasible for reasons directly tied to her service-connected disability and based on a combination of service-connected and nonservice-connected factors, including a brain tumor and asthma. 

In her January 2015 substantive appeal (for the earlier effective date claim), the Veteran indicated she disagree with the rating assigned for her service-connected back disability and contended a July 2009 VA examiner did not conduct an accurate examination.  She asserted her condition had not improved and that she has "a whole host of problems" secondary to her service-connected disabilities.  She argued her back disability prevents her from working because she cannot stand or sit for prolonged periods.  She also indicated that a prescribed medication prevents her from driving.  

A VA rehabilitation consultation report notes the Veteran was planning to receive such services from May 2013 to May 2014.  In an April 2015 letter, the Veteran's VA treatment provider noted the Veteran's service-connected disabilities and noted she had ongoing symptoms of back pain, neck pain, and rheumatoid arthritis with leg and hand pain.  She wore bilateral leg braces and bilateral hand splints.  The physician noted she is considered unemployable.  In a separate April 2015 letter, her treating VA orthopedist outlined her medical history, noting she underwent a left total knee arthroplasty in March 2015.  He opined it would be very difficult for her to obtain gainful employment with her medical problems, which included nonservice-connected disabilities.  

At the April 2015 Board hearing, the Veteran contended her low back disability had not improved prior to the reduction.  She indicated she believed radiculopathy of the right lower extremity was first mentioned on August 2011 VA examination.  She did not remember whether an earlier examination showed it.   

Legal Criteria and Analysis

Low back disability

Under 38 C.F.R. § 3.105(e), where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and VA must afford the veteran 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which the 60-day period from the date of notice to the veteran expires.  

General regulatory requirements for disability ratings must be met in making a determination regarding whether improvement is shown.  See Brown v. Brown, 5 Vet. App. 413 (1993).  In Brown v. Brown, the U.S. Court of Appeals for Veterans Claims (Court) provided guidance for adjudications involving rating reductions.  Noteworthy among these are the admonition that when any change in evaluation is made the rating agency should assure itself that there has been an actual change in the condition and that for a reduction it must be determined "that an actual improvement in disability occurred" (in such a manner that the Veteran's ability to function under the ordinary conditions of life and work has been enhanced).  See also 38 C.F.R. §§ 4.2, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under 38 C.F.R. § 3.344(a), ratings for disabilities that have been have continued for long periods at the same level (5 years or more) and are subject to episodic improvement will not be based on a single examination, and reductions should not be based on an examination that was less thorough and complete than the examination on which the rating was assigned.  

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45. 

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows: 

A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least one week but less than 2 weeks warrants a 10 percent evaluation.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks warrants a 20 percent evaluation.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a 40 percent evaluation.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

In evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Further, in determining the appropriate disability rating, the Board must consider whether the case should be referred for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As noted, on December 2005 examination, the Veteran reported she was missing work due to her back disability.  On range of motion testing, she had 10 degrees of extension, 10 degrees of flexion, 15 degrees of side-to-side bending, and 15 degrees of rotation.  The examiner opined she was disabled as a result of her service-connected low back disability.  The March 2006 rating decision increased the rating for the Veteran's service-connected low back disability to 60 percent because its disabling effect was analogous to IVDS with incapacitating episodes having a total duration of at least 6 weeks during the prior 12 months.  The rating decision noted the Veteran's lumbar spine demonstrated extremely limited forward flexion, an inability to sit or stand for prolonged periods, and an inability to walk more than 200 yards.   

On longitudinal review of the record, and with the benefit of the doubt being afforded to the Veteran as is required by the law, the Board cannot find that the evidence demonstrates sustained improvement in the service-connected low back disability.  See 38 C.F.R. §§ 4.3, 4.7.  Notably, while the single, January 2008 VA examination upon which the reduction was based appears to show an improved range of motion, the Veteran's credible statements and testimony describe her continuing to experience severe back pain, limitation of motion, and limited mobility.  Significantly, her descriptions appear to be reasonably supported by the competent opinions of her VA treatment providers who have found the severity her low back disability limits her mobility and, in part, prevents her from working.  She was denied VA Vocational Rehabilitation and Employment in November 2013 based on a finding that it was not reasonable to expect her to be able to train for or obtain a suitable job.  The reduction appears to have been based on a difference of opinion with the March 2006 rating decision judgment call, which while perhaps technically incorrect (in the application of governing regulatory criteria), nonetheless appears to have accurately assessed the low back disability picture presented).  A difference of opinion is not a proper legal basis for reduction; improvement must be shown.  Therefore, restoration of the 60 percent rating is warranted.

Regarding the Veteran's claim for increase, the Board considered the applicability of alternate diagnostic codes for a possible rating by analogy because the 60 percent rating assigned is the maximum schedular rating provided for disabilities of the spine absent ankylosis of the entire spine, which is not shown, but did not find any diagnostic code with criteria pertinent to the Veteran's disability picture, and provide for a rating in excess of 60 percent.  Therefore, the analysis turns to the question of whether referral of the claim (to the Director of VA's Compensation and Pension Service) for consideration of an extraschedular rating is indicated. 

Referral to the Director of the Compensation and Pension Service for a potential extraschedular rating may be made in exceptional cases where a case presents "such an exceptional or unusual disability picture with such related factors as marked interference with employability or frequent periods of hospitalization such as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  In Thun v. Peake, 22 Vet. App. 111 (2008), the Court articulated a three-step inquiry for determining whether referral for extraschedular consideration is warranted.  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Id.

The Board finds that the first Thun element (of those listed above) is not satisfied.  The low back disability is manifested by signs and symptoms such as pain, limitation of motion, limitation of mobility, and incapacitation.  These symptoms, and their resulting impairment, are all contemplated by the regular schedular criteria, including under the general rating formula for diseases and injuries of the spine and formula for rating IVDS based on incapacitating episodes.  In sum, the schedular criteria for disabilities contemplate limitation of motion and episodes of incapacitation (which encompass all symptoms and impairment shown in the instant case).  There is nothing exceptional or unusual about the Veteran's low back disability.  Thun, 22 Vet. App. at 115.  

While the Veteran alleges greater impairment, she has not identified such greater impairment with specificity and has not provided evidence reflecting such impairment.  The treatment record findings described above do not show or suggest that the Veteran's functional limitations are different from other persons with her type of disability.  Therefore, the scheduler criteria are not inadequate, and referral for extraschedular consideration is not indicated. 

TDIU

The March 2006 rating decision awarded the Veteran a TDIU rating based on a finding that she was precluded from effectively pursuing, obtaining, and retaining gainful employment as a result of her service-connected disabilities alone; it was  noted that a December 2005 examiner had opined she was disabled as a result of her service-connected low back disability.

In reducing a TDIU rating, the provisions of 38 C.F.R. § 3.105(e) are for application.  Caution must be exercised that actual employability is established by clear and convincing evidence.  38 C.F.R. § 3.343(c).  [emphasis added]

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

As noted, on December 2005 examination, the Veteran reported she was missing work due to her back disability.  The examiner opined she was disabled as a result of her service-connected low back disability.  On longitudinal review of the record, and with the benefit of the doubt being afforded to the Veteran as is required by the law, the Board cannot find that the evidence demonstrates actual employability is established by clear and convincing evidence.  See 38 C.F.R. § 4.3.  Notably, while the January 2008, May 2010, and August 2011 examiners opined her low back disability did not prevent sedentary employment, her VA treatment providers opined her service-connected disabilities, in part, prevent her from working.  As noted, she was denied VA Vocational Rehabilitation and Employment in November 2013 based on a finding that it was not reasonable to expect her to be able to train for or obtain a suitable job at that time.  In a separate November 2013 VA Rating Board Memo, a rehabilitation counselor indicated she found the Veteran infeasible [for VocRehab] for reasons directly tied to her service-connected disability and based on a combination of service-connected and nonservice-connected factors.  Notably, the Veteran has been awarded service connection for right lower extremity radiculopathy and a major depressive disorder since her TDIU rating was terminated.  The July 2013 VA psychiatric examiner opined her service-connected major depressive disorder causes an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In other words, such disability further contributes to her inability to work.  The reduction appears to have been based on a difference of opinion, and a difference of opinion does not amount to clear and convincing evidence of employability.  Hence, restoration of the TDIU rating is warranted.

Earlier effective date

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later (emphasis added).  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date, otherwise the date the claim was received.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §§ 3.157, 3.400(o)(2).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or her representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Here, although the Veteran reported neurological manifestations of her low back disability in her right lower extremity prior to August 22, 2011 (as early as April 2000), the Board finds a right leg disability (radiculopathy of the right lower extremity) was not shown prior to that date.  Prior to August 22, 2011, the Veteran's subjective complaints of neurological manifestations in her right lower extremity were not confirmed by objective medical testing.  The Board acknowledges that on September 2005 sensory evaluation, her sensation to the L4 and L5 dermatomes was found to be decreased mildly to pinprick, but sensation in the right leg was found to be normal shortly thereafter, on December 2005 VA examination.  Radiculopathy of the right lower extremity was also not diagnosed on January 2008 or May 2010 VA back examinations.  Notably, at the April 2015 Board hearing, the Veteran indicated she believed radiculopathy of the right lower extremity was first mentioned on the August 2011 VA examination.  She did not remember whether an earlier examination showed it.  Accordingly, that is the proper effective date assigned for the grant of service connection for such disability.

The Board acknowledges the Veteran's general assertions that she had radiculopathy of the right lower extremity prior to August 22, 2011, but the diagnosis of radiculopathy is a medical question, beyond the scope of her lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore her own opinion is not competent evidence to establish that she had an earlier diagnosis of radiculopathy of the right lower extremity.  

In sum, the medical evidence of record shows the earliest diagnosis of radiculopathy of the right lower extremity based on objective evidence (medical testing) was on August 22, 2011.  Prior to that date, the Veteran made occasional complaints of neurological manifestations in the right lower extremity that were not confirmed (or later refuted) by objective testing.  Accordingly, the Board finds that an effective date prior to August 21, 2011 for the award of service connection for radiculopathy of the right lower extremity is not warranted under the governing law and regulations, and that the appeal in this matter must be denied.  


ORDER

The appeal seeking restoration of a 60 percent rating for the Veteran's low back disability is granted, subject to the regulations governing payment of monetary awards.

A rating in excess of 60 percent for the low back disability is denied.  

The appeal seeking restoration of a TDIU rating is granted, subject to the regulations governing payment of monetary awards.

An effective date prior to August 22, 2011 for the award of service connection for radiculopathy of the right lower extremity is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


